 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Sadek and Cooper Law Offices
 1315 Walnut Street, Suite 502
 Philadelphia, PA 19107




 In re:                                                                                Case No.:            19-10706
             Nelson I Antonio
                                                                                       Chapter:             13


                                                                                       Adv. No.:

                                                                                       Hearing Date:        8/17/2020 @ 9AM


                                                                                       Judge:               ABA



                                                               CERTIFICATION OF SERVICE

1. I,       Brad J. Sadek, Esquire              :
                represent          Neslon I. Antonio             in the this matter.
                am the secretary/paralegal for                       , who represents
                  in the this matter.
                am the             in the this case and am representing myself.

2.          On February 14, 2020 , I sent a copy of the following pleadings and/or documents to the parties listed in
            the chart below:
              Modified Chapter 13 Plan and Transmittal Letter

3.          I hereby certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

 Dated:         July 2, 2020                                                               /s/ Brad J. Sadek, Esquire
                                                                                          Signature




                                                                               1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
      Name and Address of Party Served                               Relationship of Party            Mode of Service
                                                                          to the Case
                                                                                             Hand-delivered
                                                                                             Regular mail
                                                                                             Certified mail/RR
 Andrew L. Spivack                                                                           E-mail
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Blvd
                                                                                             Notice of Electronic Filing (NEF)
 Suite 1400                                                                                  Other
 Philadelphia, PA 08054                                                                      (as authorized by the court *)

      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.




                                                                          2                                                    rev. 8/1/15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
